Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
Status of the Claims
Currently, claims 1-30 are pending, and further, claims 12-24 were withdrawn as noted in the previous Office Action of 04/21/2020. Accordingly, claims 1-11 and 26-30 are under examination to which the following grounds of rejections are applicable. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 10/29/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites feature of “bicontinuous interfacially jammed emulsion (bijel)” in lines 1-2, and however, the feature is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. Appropriate correction is required. Suggestion: please amend the unclear term to “bicontinuous interfacially jammed emulsion that is bijel”. 
Claim 1 recites “contacting the ternary liquid mixture with water …” in line 6. However it is not clear if the ternary liquid mixture used in the contacting step is of itself or the ternary liquid mixture with dispersed surface-active nanoparticles. Appropriate correction is requested. 
Claim 6 recites further step of “mixing the hydrophilic liquid, the hydrophobic liquid and the solvent to form the ternary liquid mixture”, and but it is not clear when this step is 
Claim 10 depending from claim 1 recites making a bijel fiber. It seems that bijel fiber is one kind of bijel, and when this bijel fiber is intended, the contacting step is performed by injecting a stream of the ternary mixture into the water.  But claim 10 is not written that way.  Clarification is requested. 
Claim 11 depending from claim 1 recites making a bijel membrane. It seems that bijel fiber is one kind of bijel, and when this bijel membrane is intended, the contacting step is performed by immersing a substance coated with a thin film of the ternary liquid mixture having dispersed surface-active nanoparticles into water bath.  But claim 11 is not written that way. Clarification is requested. 
Other remaining claims are also indefinite due to the vagueness of base claim 1.  

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-11 and 25-30 are rejected under 35 USC 103 as being obvious over   Haase et al., “Tailoring of High-Order Multiple Emulsions by the Liquid–Liquid Phase Separation of Ternary Mixtures”, Angew. Chem. Int. Ed. 2014, 53, pp. 11987-11991 (IDS of 03/12/2018) in view of Russell et al. (US2015/0102265A1, IDS of 03/12/2018); Wrasido et al. (US4,956,289A, IDS of 03/12/2018); Cates et al. (US2008/0125500A1, IDS of 03/12/2018); Detamore et al. (US2009/0130755A1, IDS of 03/12/2018); and Leon et al. (US2005/0064431A1, IDS of 03/12/2018).

Applicant claims including the below claim 1 filed 10/29/2020:

    PNG
    media_image1.png
    458
    1217
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding instant claims 1-4, 6-10, and 26-28, they are rejected by Haase in view of Russell. 
Haase discloses multiple emulsions with an “onion” topology are useful vehicles for drug delivery, biochemical assays, and templating materials, they can be assembled by ternary liquid phase separation by microfluidics, but the control over their design is limited because the mechanism for their creation is unknown. Herein Haase teaches multiple emulsions consist of droplets that encapsulate layers of oil and water from the continuous phase; multiple emulsions are produced by dripping a single-phase ternary mixture of an oil, polar solvent and water through a micropillary into a water stream containing a surfactant; phase separation occurs through self-similar cycles of mass transfer, spinodal decomposition or nucleation, and coalescence into multiple layers (page 11987); a method of making an emulsion comprising: dispersing microparticles in a ternary liquid mixture (here, carboxylate-modified microspheres were added to a ternary mixture; page 11987, right column, third paragraph; Supplemental Information, page 2, third paragraph), wherein the ternary liquid mixture comprises an ethanol as the hydrophilic liquid, diethyl phthalate (DEP) or butyl acetate as the hydrophobic liquid, and polar solvent to form a ternary mixture (see page 11987, right column, third paragraph; Supplemental Information on page 3, figure S2); and contacting the ternary liquid mixture with water through glass microcapillary or injection (dripping ternary mixture into a water stream containing surfactant, e.g., Pluronic F127; page 11987, right column, third paragraph, and Supplemental Information on page 2, first and fourth paragraphs). Please note that Fig. 2 and its explanation on page 11988 disclose mass transfer of ethanol leads to phase separation, resultantly formation of multiple emulsion (instant claim 1 (in part), claims 2-3, 6-8, 10 (in part) and 28), and the production is performed in a large-scale which means continuous production (instant claim 9); the water-insoluble polymer (PMMA) or phospholipids are added to the ternary mixture where PMMA can be added to hydrophobic liquid butyl acetate (page 11990, left column, second paragraph and Supplemental Information on page 2, third paragraph) (instant claim 4); and the solvent comprise at least one of acetic acid, propanol (page 11988, right column, first paragraph)(instant claim 26). 
However, Haase does not expressly disclose a surface-active nanoparticles of instant claims 1, 10 and 27 and the nanoparticles are oppositely charged of instant claim 5. The deficiencies are cured by Russell. 
Russell discloses a bijel (bicontinuous jammed system) ([0003] and [0065]) comprising surface-active nanoparticles (nanoparticle surfactant (surface-active)([0065]-[0066]); here, Russell teaches one or more surfactants and the nanoparticles are oppositely charged (carboxylated polystyrene nanoparticles – negatively charged) suspended in silicone oil containing amine-functionalized (positively charged) PDMS surfactant ([0062] & [0065]-[0066]); and Russell further teaches a bijel fiber (tubular bijel structure (fiber) ([0065]) with surface-active nanoparticle surfactant ([0065]-[0066]);  (instant claims 1, 5, 10 & 27). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haase with teachings of Russell, in order to prepare a bijel by introducing surface-active nanoparticles into the ternary mixture and contacting the ternary mixture with water. One of the ordinary artisan would have been motivated to do so because a highly stable bicontinuous particle-stabilized bijel is obtained as taught by Russell ([0065]).
Regarding instant claim 11, it is rejected by Haase in view of Russell and further in view of Wrasido et al. (US4,956,289A, IDS of 03/12/2018).

Wrasido teaches immersing a substrate coated with a thin film into a water bath (dipping the support covered with a thin gel layer into a water solution; column 8, lines 50-55; column 19, lines 50-51). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haase in view of Russel with teachings of Wrasido, i.e., by immersing a substrate coated with a thin film into a water bath, as taught by Wrasido. One of the ordinary artisan would have been motivated to do so because immersing step assists in coating a flat substrate with thin film and effectively and resultantly leads to the production of bijel membranes.

Regarding instant claim 25, it is rejected by Haase in view of Russell and further in view of Cates (US2008/0125500A1, IDS of 03/12/2018);. 
Haase in view of Russell does not expressly teach the surface-active nanoparticles form a surface of the bijel and the method further comprises modifying the surface-active nanoparticles of the surface with functional groups of instant claim 25. The deficiency is cured by Cates. 
Cates teach the surface-active nanoparticles of the surface, and wherein the surface active nanoparticles form a surface of the bijel (precipitating metal nanoparticles 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Haase in view of Russell with surface modification of the surface-active nanoparticles of Cates wherein the surface-active nanoparticles form a surface of the bijel, as taught by Cates. One of the ordinary artisan would have been motivated to do so because depositing surface active nanoparticles onto bijel surface and suitably functionalizing the nanoparticles to adopt to a hydrophilic or hydrophobic environment extends the bijel application possibilities and/or enhances the properties of bijel. 

Regarding claims 4 and 29, they are rejected by Haase, Russell and further in view of Detamore et al. (US2009/0130755A1, IDS of 03/12/2018).
Haase in view of Russell does not expressly teach hydrophilic liquid comprises polymerizable monomers, and the hydrophilic polymerization monomers comprising at least one of PEG diacrylate, acrylamide or acrylic acid of instant claims 4 and 29. The deficiencies are cured by Detamore.  
Detamore discloses the hydrophilic liquid comprises hydrophilic polymerizable monomers, the hydrophilic polymerizable monomers comprising PEG diacrylate (polyethylene glycol diacrylate, PEG-DA, hydrophilic polymerizable monomer within an aqueous solution; abstract; paragraphs [0028], [0030], and [0032]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Haase in view of Russell with the teachings of Detamore so as to obtain a bijel comprising hydrophilic polymerizable bifunctional PEG diacrylate for effective crosslinking of the gel (Detamore -[0028]). 

Regarding instant claim 30, it is rejected by Haase, Russell, and Detamore and further in view of Leon et al. (US2005/0064431A1, IDS of 03/12/2018).
Haase in view of Russell and Detamore does not expressly teach subject matter of instant claim 30. The deficiencies are cured by Leon.  
Leon discloses the liquid comprises hydrophobic polymerizable monomers, the hydrophobic polymerizable monomers comprising trimethylolpropane triacrylate where trimethylolpropane triacrylate polymerizable monomer dispersed in a useful carrier solvent (e.g., [0025] & [0028]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the method of Haase in view of Russell/Detamore with the teachings of Leon so as to obtain a bijel comprising a well-known hydrophobic polymerizable trifunctional monomer such as trimethylolpropane triacrylate for effective gel polymerization.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)). 
As noted above, instant claims 1-11 and 25-30 are not obvious over the applied art in combination from the standpoint of level of ordinary skill in the art. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Russell does not teach or suggest the feature of “dispersing surface-active nanoparticle into a monophasic ternary liquid mixture” because Russell repeatedly describes a fundamentally different approach in which nanoparticles are initially placed in an aqueous phase and a surfactant is then placed in a separate oil phase in light of [0008], [0017] and [0019], and thus Russell’s multiphasic system departs from the instantly claimed monophasic approach; and Russell does not teach or suggest “contacting the ternary liquid mixture with water so as to initiate phase separation induced by mass transfer of the solvent and give rise to the bijel.” Instead, Russel teaches bijel formed from the application of an external stirring force ([0015]).
The examiner responds that what the examiner relied on from the teachings of Russel is surface-active nanoparticles; surfactants and surface-sensitive nanoparticles In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613